Citation Nr: 1219192	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hemochromatosis.

2.  Entitlement to service connection for nonalcoholic steatohepatitis (NASH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1984 to July 1991 and from March 2003 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nebraska.  

These matters were previously before the Board in June 2010 and August 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hemochromatosis

Hemochromatosis is a genetic disease, commonly diagnosed by liver biopsy and by iron studies in the peripheral blood.  VA records reflect that the Veteran had elevated liver function tests in November 2004.  In February 2005, he underwent a liver biopsy.  March 2005 VA records reflect that the Veteran was diagnosed with pre-clinical or early phase hemochromatosis.  At the time of his diagnosis, the Veteran was not on active service.  

Hemochromatosis is not a disease subject to presumptive service connection if it manifests to a compensable degree within one year following separation from service.  As the Veteran was not diagnosed with hemochromatosis in service, and as hemochromatosis is not entitled to presumptive service connection even if symptoms manifest within one year of service, the Veteran must have had pathology or symptoms of hemochromatosis in service in order to be entitled to service connection.  See VAOPGCPREC 82-90 (July 18, 1990).  If it is factually determined that the Veteran had the pathology or symptoms of hemochromatosis prior to entrance into active service, he may be granted service connection if disease was aggravated in service, and not due to the natural progression of the disease.

The Veteran contends that while in service, his hemochromatosis was manifested by the following: 1) painful joints, 2) skin yellowing, 3) decreased vision, and 4) erectile dysfunction.  An August 2011 VA examination report, with addendum, reflects the opinion of the examiner that the Veteran's joint pain in service was not a manifestation of his hemochromatosis.  Moreover, the Board finds that the Veteran is less than credible with regard to skin yellowing and decreased vision in service.  The STRs are entirely negative for any such complaints or findings.  In addition, the Veteran completed a report of medical examination, dated January 29, 2004, in which he denied loss of vision in either eye, denied an eye disorder or eye trouble, and denied jaundice.  The Veteran's January 29, 2011 report of medical examination reflects that the Veteran's skin was normal upon clinical examination and his vision was 20/20 bilaterally.  Thus, the Board finds that the evidence of record is against a finding Veteran had skin yellowing or vision problems in service.  

With regard to the Veteran's erectile dysfunction, a "medication profile" report associated with the claims file reflects that the Veteran was prescribed "Viagra" in September 2003.  The Veteran's January 2004 report of medical examination reflects that the Veteran's external genitalia were normal upon clinical evaluation.  The Board finds that a VA medical opinion as to whether the Veteran's erectile dysfunction in service was an early manifestation of his subsequently diagnosed hemochromatosis would be helpful to the Board in adjudicating the Veteran's claim.  In providing an opinion, it would be helpful if the examiner discussed the severity of hemochromatosis necessary to result in erectile dysfunction and whether the Veteran's liver function tests and/or other laboratory results in 2004 reflect such testicular or pituitary involvement.   

Nonalcoholic steatohepatitis

The Veteran was diagnosed with NASH in February 2005 based on a liver biopsy.  An August 2010 VA examiner stated that the Veteran was not diagnosed with NASH in service and therefore, it is less likely as not that he is service connected for it.  The Board finds that this opinion is inadequate as it fails to provide a sufficient rationale.  The central issue is not whether the Veteran was diagnosed in service, but whether his NASH began in service or was aggravated by service.  The Board notes that NASH is not a disease subject to presumptive service connection if it manifests to a compensable degree within one year following separation from service.  Thus, a supplemental opinion, which discusses whether the Veteran had symptoms of NASH in service, is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA records from January 2003 to present, not associated with the claims file, to include laboratory test results, if any, from January 2003 to March 2005.

2.  Make arrangements for a heptologist (or a gastroenterologist if a heptologist is not reasonably available) to provide medical opinions in this case.  The examiner should a) provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent) that the Veteran's erectile dysfunction in service was an early manifestation of his subsequently diagnosed hemochromatosis.  In providing an opinion, the examiner should discuss, if appropriate, the severity of hemochromatosis necessary to result in erectile dysfunction and whether the Veteran's liver function tests and/or other laboratory results in 2004 and 2005 reflect such testicular or pituitary involvement;   

b) provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent) that the Veteran's had early manifestations in service, other than erectile dysfunction, of his subsequently diagnosed hemochromatosis, and if so, the examiner should note them; and 
 
c) provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent) that the Veteran had symptoms of nonalcoholic steatohepatitis in service.  

3.  If an appropriate clinician does not feel that he/she can render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination.

4.  Thereafter, readjuidcate the issues on appeal, with consideration of all evidence of record received since issuance of the most recent supplemental statement of the case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





